DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 7/12/2021 has been considered by the Examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference character “β” as recited to be included in Fig. 7 on page 13, line 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character “8” in Fig. 1 and reference characters “β1” and “β2” in Fig. 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in 
Specification
The abstract of the disclosure is objected to because of the following informality: in line 3 “…removing the deterioration zone electro discharging machining” should read “…removing the deterioration zone by electro discharging machining”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informality:
Page 6, line 8 and page 13, line 10: “laser metal disposition technology” should read “laser metal deposition technology”
Page 6, lines 12-13: “J/cm2” should read “J/cm2”
Page 6, lines 16-17: “…angles between 120°and 130° degrees” should read either “…angles between 120° and 130°” or “…angles between 120 and 130 degrees”
Page 6, line 15 and Page 13, line 22: “length/high” should read “length/height”
Page 7, line 5: “rebuilded” should read “rebuilt”
Page 13, lines 2-3 recite “As disclosed in figure 7, preferably the angle β between the…” Figure 7, however, does not depict a reference character “β” and it is thus unclear if the Applicant intended to refer to a different figure or if the reference character was unintentionally omitted from Fig. 7.
Page 13, line 23: “…between 120°and 130° degrees” should read either “…between 120° and 130°” or “…between 120 and 130 degrees”
Appropriate correction is required.
Claim Objections
Claims 2-10 are objected to because of the following informalities:
Claims 2-10, line 1: “Method as claimed…” should read “The method as claimed…”
Claim 2, line 2: “laser metal disposition technology” should read “laser metal deposition technology”
Claims 4-5, line 2: “J/cm2” should read “J/cm2”
Claim 6, line 3: “length/high” should read “length/height”
Claim 6, lines 3-4: “…and an adhesion angles…” should read “…and adhesion angles…”
Claim 6, line 4: “…angles between 120°and 130° degrees” should read either “…angles between 120° and 130°” or “…angles between 120 and 130 degrees”
Claim 9, line 2: “…removed zone is equal or less…” should read “…removed zone is equal to or less…”
Claim 10 lacks a transitional phrase and the scope of the claim is therefore unclear.Transitional phrases define the scope of a claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim. See MPEP 2111.03.
Claim 10, line 3: “rebuilded” should read “rebuilt”

Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Lord et al. (GB2532605A), hereinafter Lord.
	
Regarding claim 1, Lord teaches (Fig. 2) a method for restoring a blade or vane (airfoil 110) platform (bucket platform 120) of a gas turbine assembly (turbine bucket 100) (Page 1, lines 20‐23 “In one embodiment, a method for modifying a bucket platform of a turbine bucket is disclosed. The method includes removing a portion of the bucket platform to form a void, wherein the void comprises a predetermined geometry, and adding a filler material in a plurality of layers to fill the void.”); the method comprising
a) providing a blade or a vane (airfoil 110) of a gas turbine assembly (turbine bucket 100), wherein the blade or vane includes a platform (bucket platform 120) having a deteriorated edge zone (target location 149 on edge 145 of bucket platform 120) (Page 6, lines 12‐29 “In some embodiments, the void 150 may be formed on one or more of the edges 145 of the bucket platform 120…As illustrated in FIG. 2, in some particular embodiments, the portion of the bucket platform 120 removed to form the void 150 may comprise a target location 149 that is to be removed therefrom. The target location 149 may comprise any particular area that is to be modified, such as a potential crack, defect, oxidation zone or other area that could potentially use repair.”);
Removal of the portion of the bucket platform 120 in step 12 of method 10 may occur through any suitable tools, methods or combinations thereof such that the void 150 of the predetermined geometry is formed in the bucket platform 120…For example, in some embodiments, removing the portion of the bucket platform 120 in step 12 may comprise utilizing electrical discharge machining (EDM).”); and
c) rebuilding the removed zone (Fig. 3; void 150) by additive manufacturing technology (Fig. 5; Page 7, lines 1‐5 “Referring now to FIGS. 1 and 4‐5, the method 10 further comprises adding a filler material 135 (illustrated in FIG. 5) in step 14 in a plurality of layers 137 to fill the void 150 in the bucket platform 120. By adding filler material 135 in a plurality of layers 137, the void 150 can be filled using any additive manufacturing process to provide consistent modification of the predetermined geometry.”), wherein the removing b) is performed to create a recessed main plane along a platform edge (Fig. 3; void 150), the recessed main plane being connected to a platform outer surface (Fig. 4; top surface 146 and/or side surface 147 of bucket platform 120; Page 6, lines 21‐24 “For example, the void 150 may extend from a top surface 146 of the bucket platform 120 to a side surface 147 (such as the side surface 147 along the pressure side 141 and/or the leading side 131) of the bucket platform 120.”) by an enter inclined plane and an exit inclined plane (Fig. 3; sidewalls 151) arranged opposed along the platform edge (Page 5, lines 10‐14 “In some embodiments, the one or more sidewalls 151 may taper to provide the non‐vertical orientation. For example, as illustrated in FIGS. 3‐5, the void 150 may comprise two sidewalls 151 that extend from a floor 152 of the void 150 to the top surface 146 of the bucket platform 120. The sidewalls 151 may taper away from the floor 152 such that the top opening of the void 150 is larger than the bottom surface.”).
	Regarding claim 9, Lord further teaches (Fig. 3) a length of the removed zone (void 150) is equal or less than a length of the platform edge (edges 145 of the bucket platform 120) (Page 6, lines 12‐14 The void 150 may be formed at a variety of locations on the bucket platform 120 of the turbine bucket 100. In some embodiments, the void 150 may be formed on one or more of the edges 145 of the bucket platform 120.”). 
Regarding claim 10, Lord further teaches blending or machining the rebuilt zone (Page 8, lines 25‐26 “For example, in some embodiments, after filler material 135 is added in step 14, some of the filler material 135 may be machined via milling, grinding or the like.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lord et al. (GB2532605A), hereinafter Lord, and Dutta et al. (Additive Manufacturing by Direct Metal Deposition), hereinafter Dutta.
Regarding claim 2, Lord teaches all of the elements of the current invention as stated above. Lord further teaches the rebuilding c) is performed using laser metal deposition technology (Page 7, lines 1‐19 “Additive manufacturing can refer to any process which results in a three‐dimensional deposition of material…One exemplary type of additive manufacturing process uses a laser beam to sinter or melt a powder material... For example, layers of a powder material may be provided (e.g., laid down) and irradiated with an energy beam (e.g., laser beam) so that the particles of the powder material within each layer are sequentially sintered (fused) or melted to solidify the layer.”).
Lord fails to teach that the laser metal deposition technology is five axes
Dutta teaches 5 axes laser metal deposition metal technology (Page 33, column 1 “Direct metal deposition (DMD) is an advanced additive manufacturing technology used to repair and rebuild worn or damaged components, to manufacture new components, and to apply wear‐ and corrosion‐resistant coatings. DMD produces fully dense, functional metal parts directly from CAD data by depositing metal powders pixel‐by‐pixel using laser melting and a patented closed‐ loop control system to maintain dimensional accuracy and material integrity.” Page 33, column 2 “Some features of DMD systems are…5-axis DMDCAM software for additive manufacturing…5-axis moving optics for heavy parts”). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lord to incorporate the teachings of Dutta to include that the rebuilding c) is performed using five axes laser metal deposition technology. Doing so enables the manufacturing of parts of almost any geometry (Page 34, column 2 “DMD systems are equipped with a three‐ or five‐axis head with an additional rotary axis on the work table, which allows deposition of almost any geometry.”).
Regarding claim 3, Lord further teaches delivering, during the rebuilding c), filler metal material (Fig. 5; filler material 135) in powder form (Page 7, lines 1‐19 “By adding filler material 135 in a plurality of layers 137, the void 150 can be filled using any additive manufacturing process to provide consistent modification of the predetermined geometry…For example, layers of a powder material may be provided (e.g., laid down) and irradiated with an energy beam (e.g., laser beam) so that the particles of the powder material within each layer are sequentially sintered (fused) or melted to solidify the layer.”).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lord and Buller et al. (20170239719 A1), hereinafter Buller.
Regarding claims 4 and 5, Lord teaches all of the elements of the current invention as stated above except that during the rebuilding c), a laser energy density is between 2000 J/cm2 and 5000 J/cm2.
3D printing methodologies can comprise Direct Material Deposition (DMD). The Direct Material Deposition may comprise, Laser Metal Deposition (LMD, also known as, Laser deposition welding). 3D printing methodologies can comprise powder feed”), wherein a laser energy density of the laser metal deposition technology is between 2000 J/cm2 and 5000 J/cm2 ([0347]-[00348] “In some embodiments, the energy source is a source configured to deliver energy to…the pre-transformed (e.g., powder) material…In some embodiments, the energy source can be a laser source…The energy source can provide an energy beam having an energy density of a value between the afore-mentioned values (e.g., from about 50 J/cm2 to about 5000 J/cm2)”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lord to incorporate the teachings of Buller to include that during the rebuilding c), a laser energy density is between 2000 J/cm2 and 5000 J/cm2. Doing so enables the powder material in the material bed and/or at least a fraction of a 3D object during the formation of said object to be heated and/or melted as desired ([0347] “The energy can heat the material in the material bed before, during and/or after the pre-transformed (e.g., powder) material is being transformed (e.g., melted). The energy can heat (e.g., and not transform) at least a fraction of a 3D object at any point during formation of the 3D object.”)
Allowable Subject Matter
Claims 6-8 are objected due to their dependence upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 6 would be allowable for disclosing selecting, during the rebuilding c), a powder feed rate to recreate a clad shape with an aspect ratio length/height between 3 and 6 and with adhesion angles between 120° and 130°. 
Claim 7 would be allowable for disclosing that an angle between the recessed main plane and the enter and exit inclined planes is between 130° and 150°.
Claim 8 would be allowable for disclosing that the recessed main plane and the enter and exit inclined planes are joined through a fillet radius of between 5mm and 8mm. 
Lord teaches (Fig. 2) a method for restoring a blade or vane (airfoil 110) platform (bucket platform 120) of a gas turbine assembly (turbine bucket 100) (Page 1, lines 20‐23 “In one embodiment, a method for modifying a bucket platform of a turbine bucket is disclosed. The method includes removing a portion of the bucket platform to form a void, wherein the void comprises a predetermined geometry, and adding a filler material in a plurality of layers to fill the void.”); the method comprising
a) providing a blade or a vane (airfoil 110) of a gas turbine assembly (turbine bucket 100), wherein the blade or vane includes a platform (bucket platform 120) having a deteriorated edge zone (target location 149 on edge 145 of bucket platform 120) (Page 6, lines 12‐29 “In some embodiments, the void 150 may be formed on one or more of the edges 145 of the bucket platform 120…As illustrated in FIG. 2, in some particular embodiments, the portion of the bucket platform 120 removed to form the void 150 may comprise a target location 149 that is to be removed therefrom. The target location 149 may comprise any particular area that is to be modified, such as a potential crack, defect, oxidation zone or other area that could potentially use repair.”); 
b) removing the deteriorated edge zone (target location 149) by electro discharging machining technology to create a removed zone (Fig. 3; void 150) (Page 6, lines 1‐7 “Removal of the portion of the bucket platform 120 in step 12 of method 10 may occur through any suitable tools, methods or combinations thereof such that the void 150 of the predetermined geometry is formed in the bucket platform 120…For example, in some embodiments, removing the portion of the bucket platform 120 in step 12 may comprise utilizing electrical discharge machining (EDM).”); and 
c) rebuilding the removed zone (Fig. 3; void 150) by additive manufacturing technology (Fig. 5; Page 7, lines 1‐5 “Referring now to FIGS. 1 and 4‐5, the method 10 further comprises adding a filler material 135 (illustrated in FIG. 5) in step 14 in a plurality of layers 137 to fill the void 150 in the bucket platform 120. By adding filler material 135 in a plurality of layers 137, the void 150 can be filled using any additive manufacturing process to provide consistent modification of the predetermined geometry.”), wherein the removing b) is performed to create a recessed main plane along a platform edge (Fig. 3; void 150), the recessed main plane being connected to a platform outer surface (Fig. 4; top surface 146 and/or side surface 147 of bucket platform 120; Page 6, lines 21‐24 “For example, the void 150 may extend from a top surface 146 of the bucket platform 120 to a side surface 147 (such as the side surface 147 along the pressure side 141 and/or the leading side 131) of the bucket platform 120.”) by an enter inclined plane and an exit inclined plane (Fig. 3; sidewalls 151) arranged opposed along the platform edge (Page 5, lines 10‐14 “In some embodiments, the one or more sidewalls 151 may taper to provide the non‐vertical orientation. For example, as illustrated in FIGS. 3‐5, the void 150 may comprise two sidewalls 151 that extend from a floor 152 of the void 150 to the top surface 146 of the bucket platform 120. The sidewalls 151 may taper away from the floor 152 such that the top opening of the void 150 is larger than the bottom surface.”). 
Lord is, however, silent on specific numerical values of the powder feet rate, clad shape dimensions, adhesion angles, and joining fillet radius and therefore fails to teach the limitations of claims 6-8. 
Dutta teaches 5 axes laser metal deposition metal technology (Page 33, column 1 “Direct metal deposition (DMD) is an advanced additive manufacturing technology used to repair and rebuild worn or damaged components, to manufacture new components, and to apply wear‐ and corrosion‐resistant coatings. DMD produces fully dense, functional metal parts directly from CAD data by depositing metal powders pixel‐by‐pixel using laser melting and a patented closed‐ loop control system to maintain dimensional accuracy and material integrity.” Page 33, column 2 “Some features of DMD systems are…5-axis DMDCAM software for additive manufacturing…5-axis moving optics for heavy parts”). 
Dutta is, however, also silent on specific numerical values of the powder feet rate, clad shape dimensions, adhesion angles, and joining fillet radius and therefore fails to teach the limitations of claims 6-8. 
Buller teaches three‐dimensional additive manufacturing via laser metal deposition technology with a powder feed ([0163] “3D printing methodologies can comprise Direct Material Deposition (DMD). The Direct Material Deposition may comprise, Laser Metal Deposition (LMD, also known as, Laser deposition welding). 3D printing methodologies can comprise powder feed”), wherein a laser energy density of the laser metal deposition technology is between 2000 J/cm2 and 5000 J/cm2 ([0347]‐[00348] “In some embodiments, the energy source is a source configured to deliver energy to…the pre‐ transformed (e.g., powder) material…In some embodiments, the energy source can be a laser source…The energy source can provide an energy beam having an energy density of a value between the afore‐mentioned values (e.g., from about 50 J/cm2 to about 5000 J/cm2)”). 
Buller is, however, also silent on specific numerical values of the powder feet rate, clad shape dimensions, adhesion angles, and joining fillet radius and therefore fails to teach the limitations of claims 6-8. 
Based on the configurations of Dutta and Buller it would be improper hindsight to modify Lord to include selecting, during the rebuilding c), a powder feed rate to recreate a clad shape with an aspect ratio length/height between 3 and 6 and with adhesion angles between 120° and 130°, that an angle between the recessed main plane and the enter and exit inclined planes is between 130° and 150°,  and that the recessed main plane and the enter and exit inclined planes are joined through a fillet radius of .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571) 272-8991.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL R RIZZO/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715